DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 3 is cancelled. 
Allowable Subject Matter
	
Claims 1, 2, 4 - 22 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“and at least one radial gradient coil provided in, and movable within, the patient aperture and configured to generate a gradient field having, at least in regions, a radial gradient field in relation to a central axis of the at least one radial gradient coil that is parallel to a longitudinal axis of the patient aperture, wherein the radial gradient coil is a cylinder coil”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2, 4 – 12, 20—22, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 14, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“moving a radial gradient coil into the cylindrical patient aperture; and
generating a gradient field by a radial the radial gradient coil in the cylindrical patient aperture to generate magnetic resonance signals of at least one of the plurality of radio- frequency coil elements to spatial encode received magnetic resonance signals, wherein the gradient field includes, at least in regions, 

a radial gradient field in relation to a central axis of the radial gradient coil that is parallel to a longitudinal axis of the cylindrical patient aperture”.

in combination with the rest of the limitations of the claim. 
d. With respect to claims 15—19, the claims have been found allowable due to their dependencies on claim 14.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852